DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a predetermined surface side" in each of lines 7, 10, and 13.  There is insufficient antecedent basis for this limitation in the claim because it appears that this is, in each case, the same “predetermined surface side” first recited in lines 2-3.  For purposes of compact prosecution, each of these instances in lines 7, 10, and 13 is assumed to read, "[[a]] the predetermined surface side".
Also regarding claim 1, in lines 13-15, it is unclear how the distances between the emitter, collector, and base contacts are being compared.  The context of the disclosure makes it clear (e.g. Fig. 13) that the emitter contact (E) is formed closer to the collector contact (C) than the base contact (B) is formed to the collector contact (C).  Therefore, lines 13-15 are assumed to read, “an emitter contact which is formed on a predetermined surface side in the second impurity region at a position that is closer to the collector contact than is the base contact”.
Claims 2-12 are rejected as ultimately depending from claim 1.
Claim 2 recites the limitation "a predetermined surface side" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim because it appears that this is the same “predetermined surface side” first recited in claim 1.  For purposes of compact prosecution, this assumed to read, "[[a]] the predetermined surface side".
Also regarding claim 2, in lines 2-3, it is unclear how the distances between a third impurity region, the emitter contact, and the collector contact are being compared.  The context of the disclosure makes it clear (e.g. Fig. 13) that third impurity region (151) is formed closer to the collector contact (C) than the emitter contact (E) is formed to the collector contact (C).  Therefore, lines 2-3 are assumed to read, “a third impurity region of the second conductivity type which is formed at a position that is closer to the collector contact than is the emitter contact”.
Claims 3-5 are rejected as depending from claim 2.
Claim 3 recites the limitation "a predetermined surface side" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim because it appears that this is the same “predetermined surface side” first recited in claim 1.  For purposes of compact prosecution, this assumed to read, "[[a]] the predetermined surface side".
Also regarding claim 3, in lines 2-3, it is unclear how the distances between a fourth impurity region, the emitter contact, and the collector contact are being compared.  The context of the disclosure makes it clear (e.g. Fig. 13) that fourth impurity region (152) is formed closer to the emitter contact (E) than the collector contact (C) is formed to the emitter contact (E).  Therefore, lines 2-3 are assumed to read, “a fourth impurity region of the first conductivity type which is formed at a position that is closer to the emitter contact than is the collector contact”.
Claim 4 recites the limitation "the same depth" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this assumed to read, "[[the]] a same depth ".
Claim 5 recites the limitation "an impurity concentration of the third impurity region" in line 2.  There is insufficient antecedent basis for this limitation in the claim because it appears that this is the same “third impurity region…concentration” first recited in claim 2.  For purposes of compact prosecution, this assumed to read, "[[an]] the impurity concentration of the third impurity region".
Claim 6 recites the limitation "a predetermined surface side" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim because it appears that this is the same “predetermined surface side” first recited in claim 1.  For purposes of compact prosecution, this assumed to read, "[[a]] the predetermined surface side".
Also regarding claim 3, in lines 2-3, it is unclear how the distances between a fourth impurity region, the emitter contact, and the collector contact are being compared.  The context of the disclosure makes it clear (e.g. Fig. 13) that fourth impurity region (152) is formed closer to the emitter contact (E) than the collector contact (C) is formed to the emitter contact (E).  Therefore, lines 2-3 are assumed to read, “a fourth impurity region of the first conductivity type which is formed at a position that is closer to the emitter contact than is the collector contact”.
Claims 7-9 are rejected as depending from claim 6.
Claim 7 recites the limitation "the same depth" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this assumed to read, "[[the]] a same depth ".
Claim 8 recites the limitation "an impurity concentration of the fourth impurity region" in line 2.  There is insufficient antecedent basis for this limitation in the claim because it appears that this is the same “fourth impurity region…concentration” first recited in claim 6.  For purposes of compact prosecution, this assumed to read, "[[an]] the impurity concentration of the fourth impurity region".
Claim 10 recites the limitation "the same depth" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this assumed to read, "[[the]] a same depth ".
Claim 12 recites the limitation "the fifth impurity region" in line 3.  There is insufficient antecedent basis for this limitation in the claim because claim 12 is recited to depend from claim 1.  For purposes of compact prosecution, claim 12 is assumed to depend from claim 11.
Claim 13 recites the limitation "a predetermined surface side" in each of lines 10, 13, and 16.  There is insufficient antecedent basis for this limitation in the claim because it appears that this is, in each case, the same “predetermined surface side” first recited in lines 5-6.  For purposes of compact prosecution, each of these instances in lines 10, 13, and 16 is assumed to read, "[[a]] the predetermined surface side".
Also regarding claim 13, in lines 16-18, it is unclear how the distances between the emitter, collector, and base contacts are being compared.  The context of the disclosure makes it clear (e.g. Fig. 13) that the emitter contact (E) is formed closer to the collector contact (C) than the base contact (B) is formed to the collector contact (C).  Therefore, lines 16-18 are assumed to read, “an emitter contact which is formed on a predetermined surface side in the second impurity region at a position that is closer to the collector contact than is the base contact”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risaki (US PGPub 2010/0187608) in view of Nawate (US PGPub 2007/0210419).
Regarding claim 1, Risaki discloses in Fig. 1 (para. [0056-0057] & [0060]:  see impurity concentrations in Fig. 14B), an electrostatic protective element (para. [0003]) comprising:  
a first impurity region (23 NW) of a first conductivity type (n) which is formed on a predetermined surface side (top side) of a semiconductor substrate (Sub);
a second impurity region (24 PW) of a second conductivity type (p) which is formed on the predetermined surface side of the semiconductor substrate; 
a collector contact (2) which is formed on the predetermined surface side in the first impurity region (NW), which has a higher concentration (n+) than the first impurity region (n), and which is an impurity region of the first conductivity type (n+); 
a base contact (5) which is formed on the predetermined surface side in the second impurity region (PW), which has a higher concentration (p+) than the second impurity region (p), and which is an impurity region of the second conductivity type (p+); and 
an emitter contact (6) which is formed on the predetermined surface side in the second impurity region (PW) at a position that is closer to the collector contact (2) than is the base contact (5), which has a higher concentration (n+) than the second impurity region (p), and which is an impurity region of the first conductivity type (n+).
Risaki appears not to explicitly disclose that the second impurity region (PW) is formed so as to form a clearance in a horizontal direction with respect to the first impurity region (NW).
Nawate discloses in Fig. 1 and para. [0048], a BJT ESD device (para. [0002]) wherein the breakdown voltage is determined by the separation between the base/emitter p-well (4) and the collector n-well (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wells with a separation to adjust the device breakdown/turn-on voltage.  In so doing, the second impurity region is formed so as to form a clearance in a horizontal direction with respect to the first impurity region.
Regarding claim 6, Risaki as combined appears not to explicitly disclose a fourth impurity region of the first conductivity type (n) which is formed at a position that is closer to the emitter contact (6) than is the collector contact (2) on the predetermined surface side of the first impurity region (NW) and which has a higher concentration than the first impurity region.
However, Risaki further discloses in the embodiment of Fig. 8 and para. [0073], an n-type surface region (26), which is a withstand voltage adjusting layer, in at least a portion of the surface of the collector n-well (23).  The withstand voltage of the device is adjusted by adjusting the impurity concentration therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the n-type withstand voltage layer in the surface of the n-well, as in Risaki Fig. 8, to adjust the device withstand voltage.  Additionally, absent a showing of criticality with respect to withstand voltage layer impurity concentration (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the concentration through routine experimentation in order to adjust the withstand voltage.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In so doing, there is a fourth impurity region of the first conductivity type (n) which is formed at a position that is closer to the emitter contact (6) than is the collector contact (2) on the predetermined surface side of the first impurity region (NW) and which has a higher concentration than the first impurity region.
Regarding claim 7, Risaki as combined therein discloses (see Fig. 8) the fourth impurity region (26) has approximately a same depth as the collector contact (2/12).
Regarding claim 8, Risaki as combined therein discloses that the impurity concentration of the fourth impurity region is equal to or higher than that of the collector contact (see claim 6 rejection:  there is no evidence showing the criticality of this impurity concentration relationship).
Regarding claim 9, Risaki as combined therein discloses (see Fig. 8) the collector contact (2/12) and the fourth impurity region (26) are arranged at positions that are separated from each other in the horizontal direction (separated by n+- region 10).
Regarding claim 10, Risaki further discloses (see Fig. 1) that the first impurity region (NW) and the second impurity region (PW) have approximately a same depth.
Regarding claim 11, Risaki further discloses (see Fig. 1) a fifth impurity region (p-type doped substrate) which at least covers a bottom surface of the first impurity region (NW) and a bottom surface of the second impurity region (PW) at a position that is deeper than the first impurity region and the second impurity region of the semiconductor substrate and which has a lower concentration than the first impurity region and the second impurity region (Figs. 14A/B doping:  wells E17 & substrate E14).
Regarding claim 13, Risaki discloses in Fig. 1 (para. [0056-0057] & [0060]:  see impurity concentrations in Fig. 14B), and electronic device comprising a semiconductor apparatus that is provided with an electrostatic protective element (para. [0003-0007]), wherein the electrostatic protective element includes:  
a first impurity region (23 NW) of a first conductivity type (n) which is formed on a predetermined surface side (top side) of a semiconductor substrate (Sub);
a second impurity region (24 PW) of a second conductivity type (p) which is formed on the predetermined surface side of the semiconductor substrate; 
a collector contact (2) which is formed on the predetermined surface side in the first impurity region (NW), which has a higher concentration (n+) than the first impurity region (n), and which is an impurity region of the first conductivity type (n+); 
a base contact (5) which is formed on the predetermined surface side in the second impurity region (PW), which has a higher concentration (p+) than the second impurity region (p), and which is an impurity region of the second conductivity type (p+); and 
an emitter contact (6) which is formed on the predetermined surface side in the second impurity region (PW) at a position that is closer to the collector contact (2) than is the base contact (5), which has a higher concentration (n+) than the second impurity region (p), and which is an impurity region of the first conductivity type (n+).
Risaki appears not to explicitly disclose that the second impurity region (PW) is formed so as to form a clearance in a horizontal direction with respect to the first impurity region (NW).
Nawate discloses in Fig. 1 and para. [0048], a BJT ESD device (para. [0002]) wherein the breakdown voltage is determined by the separation between the base/emitter p-well (4) and the collector n-well (3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wells with a separation to adjust the device breakdown/turn-on voltage.  In so doing, the second impurity region is formed so as to form a clearance in a horizontal direction with respect to the first impurity region.
Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Risaki in view of Nawate, and further in view of Kuo (US PGPub 2014/033969676).
Regarding claim 2, Risaki as combined appears not to explicitly disclose a third impurity region of the second conductivity type (p) which is formed at a position that is closer to the collector contact than is the emitter contact on the predetermined surface side in the second impurity region (PW) and which has a higher concentration than the second impurity region.
Kuo discloses in Fig. 4(b) and para. [0044-0046], a BJT ESD device (Fig. 1a-b, para. [0028]) in which the collector/base p-well is formed to have a portion (1032) between the emitter (205) and collector (n-well 107) doped similarly to the emitter (p- & n-), the spacing to the collector well serving to adjust the trigger voltage (para. [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the p-doped region in the p-well between the emitter contact and the collector well as in Kuo to adjust the trigger voltage.  In so doing, there is a third impurity region of the second conductivity type (p) which is formed at a position that is closer to the collector contact than is the emitter contact on the predetermined surface side in the second impurity region (PW) and which has a higher concentration than the second impurity region.
Regarding claim 3, Risaki as combined appears not to explicitly disclose a fourth impurity region of the first conductivity type (n) which is formed at a position that is closer to the emitter contact (6) than is the collector contact (2) on the predetermined surface side of the first impurity region (NW) and which has a higher concentration than the first impurity region.
However, Risaki further discloses in the embodiment of Fig. 8 and para. [0073], an n-type surface region (26), which is a withstand voltage adjusting layer, in at least a portion of the surface of the collector n-well (23).  The withstand voltage of the device is adjusted by adjusting the impurity concentration therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the n-type withstand voltage layer in the surface of the n-well, as in Risaki Fig. 8, to adjust the device withstand voltage.  Additionally, absent a showing of criticality with respect to withstand voltage layer impurity concentration (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the concentration through routine experimentation in order to adjust the withstand voltage.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In so doing, there is a fourth impurity region of the first conductivity type (n) which is formed at a position that is closer to the emitter contact (6) than is the collector contact (2) on the predetermined surface side of the first impurity region (NW) and which has a higher concentration than the first impurity region.
Regarding claim 4, Risaki as combined therein discloses (see Kuo, Fig. 4B) that the third impurity region (1032) has approximately a same depth as the emitter contact (205).
Regarding claim 5, Risaki as combined therein discloses that the impurity concentration of the third impurity region (1032, p-) is equal to that of the emitter contact (205, n-).


Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor suggests in the context of the claim, a sixth impurity region of the second conductivity type (p) which is formed between the collector contact (n-type) and the fifth impurity region (p-type), which covers at least a part of a bottom surface of the collector contact.  Prior art Nawate disclose in Fig. 7 (and in the context of Fig. 6), a deep collector region (203) of the same doping type as the collector contact extending from the collector contact to the bottom p-sub layer.  However, the claimed complementary p-type doping for this region would appear to impart significantly different characteristics than the n-well structure 203.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891